         Case 1:05-cv-00654-PLF Document 416 Filed 12/26/18 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                      )
KATHLEEN BREEN, et al.,               )
                                      )
              Plaintiffs,             )
                                      )
      v.                              )    Civil Action No. 05-cv-654 (PLF)
                                      )
ELAINE L. CHAO, Secretary of          )
Transportation, DEPARTMENT            )
OF TRANSPORTATION, et al.,            )
                                      )
              Defendants.             )
____________________________________)

                  MOTION FOR A STAY OF DISCOVERY DEADLINES
                    IN LIGHT OF LAPSE OF APPROPRIATIONS

       The United States of America hereby moves for a stay of all discovery deadlines in the

above-captioned case.

       1.     At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The same

is true for several other Executive agencies, including the federal defendants. The Department

does not know when funding will be restored by Congress.

       2.     Absent an appropriation, Department of Justice attorneys and employees of the

federal defendants are prohibited from working, even on a voluntary basis, except in very limited

circumstances, including “emergencies involving the safety of human life or the protection of

property.” 31 U.S.C. § 1342.

       3.     Undersigned counsel for the Department of Justice therefore requests a stay of the

discovery deadlines until Congress has restored appropriations to the Department.




                                               1
         Case 1:05-cv-00654-PLF Document 416 Filed 12/26/18 Page 2 of 2



       4.      If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department. The Government requests that, at

that point, all current deadlines for the parties be extended commensurate with the duration of the

lapse in appropriations.

       5.      Opposing counsel has authorized counsel for the Government to state that the

Plaintiffs have no objection to this motion.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, the Government hereby moves for a stay of discovery deadlines in this case until

Department of Justice attorneys are permitted to resume their usual civil litigation functions.


Dated: December 26, 2018                             Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     JESSIE LIU
                                                     United States Attorney

                                                     JOSHUA E. GARDNER
                                                     Special Counsel

                                                      /s/ Kari E. D’Ottavio
                                                     ADAM D. KIRSCHNER
                                                     Senior Trial Counsel
                                                     KARI E. D’OTTAVIO
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street NW
                                                     Washington, D.C. 20005
                                                     Tel: (202) 305-0568
                                                     Fax: (202) 616-8470
                                                     Email: kari.e.d’ottavio@usdoj.gov

                                                     Attorneys for Defendants




                                                 2
